HARALSON, J.
The bill in this case was filed under the statute (Code 1896, § 809) to quiet the title to land. It fails to aver that there was no suit pending in regard *414to the same. The appeal is from the decree of the chancellor, sustaining a motion made by the respondent to dismiss the bill for want of equity. In and by the decree of dismissal, the chancellor allotved 20 days in which the complainant could amend the bill. The appeal in this case was prosecuted by the respondent in the court below, whose motion to- dismiss for want of equity was granted; and it is thereby undertaken to assign as error the order of the court permitting an amendment within twenty days.
Undoubtedly, the chancellor could well have dismissed the bill without more, since it fails to even suggest a substantial and material averment necessary to give it equity; and he could during term time have set aside the decree, on application of complainant, for- the purpose of having the bill amended so as to give it equity. So likewise he could have extended this privilege for 20 days. All this was within his irrevisable discretion.
It follows that the appeal should be dismissed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.